UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8140


RECO TAYLOR,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA; M. L. RIVERA,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:08-cv-03610-JFA)


Submitted:   March 16, 2010                 Decided:   March 23, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reco Taylor, Appellant Pro Se. Stacey Denise Haynes, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Reco Taylor, a federal prisoner, appeals the district

court’s order adopting portions of the report and recommendation

of the magistrate judge and denying relief on his 28 U.S.C.

§ 2241 (2006) petition.          We have reviewed the record and find no

reversible      error.        Accordingly,   although   we   grant    leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.           Taylor v. United States, No. 3:08-cv-03610-

JFA   (D.S.C.    Oct.    1,    2009).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                        2